Campbell, J.,
(dissenting). Whatever may be its effect as a circumstance on the question of damages, I think there can be no doubt of the right of any land-owner to sue for some damages for any encroachment on his property rights. Delay in complaining may sometimes cut off a right to sue in equity,’ but nothing short of statutory limitations can bar a suit at law. And where a wrongful entry or intrusion is made without license or permission, no license can be legally determined from inaction.
There is some difficulty in ascertaining the precise effect of the wires in connection with the fire. But such difficulty is no defense to an action, and a wrong-doer, and not the injured party, must bear this difficulty. Whether the danger of interference with putting out fires is a natural one, to which damage may be attached, is at least a question for the jury. That serious damage and fatal casualties have arisen from the placing of numerous wires near high buildings is a matter of common knowledge, and there can be no doubt it is a wrong unless consented to. It is not in the power of a city to license any one to damage or encroach on the property of individuals, and no justification can be based on it.
I do not think it can be held, as matter of law, that Mr. Chaffee is estopped from complaining of the action of the defendant, or from recovering some damages. Nor do I think we can prevent a jury from considering the amount of damages, under proper instructions as to the law; the facts not being subject to judicial determination. I think there should be a new trial.